DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 02/05/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 17 is objected to because of the following informalities:  this claim recites “have the features according”.  It seams this is a typographical error and should be remove. Please verify context of claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 and 16, it is not clear to the examiner if the applicant intended to these claims be independent or dependent, the preamble language of these claims indicates independent claims type of language, however refers back to claim 11 
Please correct. For examination purposes, the examiner will treat this claims as best understood, being considered as independent claims. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,3-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlet et al US PG-Pub (2018/0156429 A1).
	Regarding claim 1, Carlet et al discloses a covering panel (51) for buildings, the outer surface of which forms a major front face and a major rear face (see Figs 1-7B), the covering panel comprises: 
-a ferromagnetic layer (54) containing ferromagnetic material; 
-one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) made of one or more materials which are substantially non-ferromagnetic; 

- one or more wireless power supply stations (57), each of which is arranged for supplying electrical power to one or more electrical or electronic devices, 
wherein the signal light (1) is arranged at or close to one of the one or more wireless power supply stations (57), to allow a user to find the position of the one or more wireless power supply stations (57), even though the one or more wireless power supply stations is hidden in or behind the covering panel (51) (see Fig 5A-7A and par. [0083]-[0093]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
	Regarding claim 3, Carlet et al discloses the covering panel, according to claim 1, comprising a substantially transparent or translucent protective shield (2,3) that covers the light source (1) and allows the emitted light from outside of the same covering panel (51) to be seen or glimpsed (see Figs 1-7A; par. [0036]).  
	Regarding claim 4, Carlet et al discloses the covering panel, according to claim 3, wherein the protective shield (2,3) extends, at least partially, across at least one of the one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) and/or across the ferromagnetic layer (54) (see Fig 6 in which the illumination device 1, including casing 2 and light source 3 are connected to layers 52-56 via connection of support panel 51). 
	Regarding claim 5, Carlet et al discloses the covering panel, according to claim 4, wherein the protective shield (2,3) comprises a pin or other insert fitted with interference or screwed into at least one of the one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) and/or through the ferromagnetic layer (54) (see Figs 1-6 disclosing the illumination device structure and par. [0088],[0111]-[0112] comprising a screw that can be screwed in a hole that crosses said magnet 4, in order to allow a fast adjustment of the distance between said magnet 4 and said cover 2B, therefore between said magnet 4 and the support surface comprising said ferromagnetic panel 51, that includes layers 52-56).  
	Regarding claim 6, Carlet et al discloses the covering panel, according to claim 4, wherein the protective shield (2,3) engages with the ferromagnetic layer (54) and/or 
	Regarding claim 7, Carlet et al discloses the covering panel, according to claim 4, comprising an insert in which a nut screw is formed, in which the pin forming the protective shield (2,3) is screwed (see Figs 1-6 disclosing the illumination device structure and par. [0088],[0111]-[0112] comprising a screw that can be screwed in a hole that crosses said magnet 4, in order to allow a fast adjustment of the distance between said magnet 4 and said cover 2B, therefore between said magnet 4 and the support surface comprising said ferromagnetic panel 51, that includes layers 52-56).    
	Regarding claim 8, Carlet et al discloses the covering panel, according to claim 1, wherein at least one of the one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) is made of a gypsum and/or cardboard material (see par. [0098] and claim 8).  
	Regarding claim 9, Carlet et al discloses the covering panel, according to claim 1, wherein at least one of the one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) is made of a wood material, or another material derived 
	Regarding claim 10, Carlet et al discloses the covering panel, according to claim 1, wherein at least one of the one or more wireless power supply stations (57) comprises one or more primary inductor assemblies (57C) each of the 5 BZM0105USone or more primary inductor assemblies (57C) comprises a winding arranged for wireless transmission of electrical energy to an electrical or electronic device (10A) to be powered mainly through electromagnetic induction (see Fig 7A; par. [0142]-[0144]).  
Regarding claim 11, Carlet et al discloses the fastening system for electrical or electronic equipment (par. [0243]) comprising: 
one or more covering panels (51) with the features according to claim 1; and
 an electrical or electronic device (10A), or another device, provided with one or more magnets (4) or ferromagnetic inserts arranged for being fastened, through magnetic attraction, to one or more of the covering panels (51) (par. [0010],[0012]), also when the one or more of the covering panels are arranged substantially vertically or suspended under a ceiling (see Fig 1,6 and par. [0083]-[0093] disclosing the panels 51 arranged vertically or suspended under a ceiling).  
Regarding claim 12, Carlet et al discloses the fastening system (par. [0243]), according to claim 11, comprising a fastening support arranged for being fastened to the electrical (par. [0243]), electronic device, and comprising one or more magnets (4) or ferromagnetic inserts arranged for being fastened, through magnetic attraction, to one or more of the covering panels (51, 51') (see Fig 1 and par. [0011], [0087]-[0088] and [0093] disclosing magnetic attraction), 

Regarding claim 13, Carlet et al discloses the electrical or electronic device comprising one or more magnets (4) or ferromagnetic inserts arranged for being fastened, through magnetic attraction, to one or more of the covering panels (51) having a ferromagnetic layer (54) containing ferromagnetic material, one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) made of one or more materials which are substantially non-ferromagnetic (see Fig 5A-5B; par. [0104]-[0105]), a signal light (1), which is visible, at least when the signal light is on, observing the major front face of the covering panel (51) from the outside, one or more wireless power supply stations (57), each of which is arranged for supplying electrical power to one or more electrical or electronic devices (10A) (see Fig 7A; par. [0142]-[0144]), wherein the signal light (1) is arranged at or close to one of the one or more wireless power supply stations (57) to allow a user to find the position of the one or more wireless power supply stations (57), even though the one or more wireless power supply stations (57) is hidden in or behind the covering panel (51), or to one or more of the covering panels (51) of a system having the features according to claim 11, 
also when the one or more of the covering panels are arranged substantially vertically or suspended under a ceiling (see Fig 1,6 and par. [0083]-[0093] disclosing the panels 51 arranged vertically or suspended under a ceiling).

-receiving the electrical energy transmitted by a primary inductor assembly (57C) of a wireless power supply station (57) of a covering panel (51) having a ferromagnetic layer (54) containing ferromagnetic material, one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) made of one or more materials which are substantially non-ferromagnetic (see Fig 5A-5B; par. [0104]-[0105]), a signal light (1), which is visible, at least when the signal light is on, observing the major front face of the covering panel (51) from the outside, one or more wireless power supply stations (57), each of which is arranged for supplying electrical power to one or more electrical or electronic devices (10A), wherein the signal light (1) is arranged at or close to one of the one or more wireless power supply stations (57) to allow a user to find the position of the one or more wireless power supply stations, even though the one or more wireless power supply stations is hidden in or behind the covering panel (51) (see Figs 1-7A), or another wireless power supply system; and 
-supplying power to the rest of the electrical or electronic device (10A) (see Fig 7A; par. [0142]-[0144]).  
Regarding claim 15, Carlet et al discloses the  electrical or electronic device (10A), according to claim 13, comprising one or more of the following items: 
overhead lamp, spotlight or lamp to illuminate a room or other space (see light source 3 including lamp in par. [0260]), television (par. [0150]), radio, recorder, video recorder, stereo speaker system, projector, mobile telephone and landline telephone, 
Regarding claim 16, Carlet et al discloses a method for fastening (par. [0243]) electrical or electronic equipment (10A), comprising the method including the following steps: 	
providing one or more covering panel (51) having a ferromagnetic layer (54) containing ferromagnetic material, one or more structural layers (cardboard layers 52, 56; structural plaster layers 53,55) made of one or more materials which are substantially non-ferromagnetic (see Fig 5A-5B; par. [0104]-[0105]), a signal light (1), which is visible, at least when the signal light is on, observing the major front face of the covering panel (51) from the outside, one or more wireless power supply stations (57), each of which is arranged for supplying electrical power to one or more electrical or electronic devices (10A), wherein the signal light (1) is arranged at or close to one of the one or more wireless power supply stations (57) to allow a user to find the position of the one or more wireless power supply stations (57), even though the one or more wireless power supply stations is hidden in or behind the covering panel (see Fig 7A; par. [0142]-[0144]); 
providing a wall or a ceiling formed or covered by one or more covering panels (51, 51') and fastening an electrical or electronic device (10A) (see Fig 6 and par. 
Regarding claim 17, Carlet et al discloses the  method for fastening and supplying power to electrical and electronic equipment (10A) according to claim 16, wherein the one or more covering panels (51, 51') have the features according, the electrical or electronic device (10A) is equipped with its own secondary inductor (10), and comprising the step of said secondary inductor (10A) receiving electrical energy from the primary inductor assembly (57C) of the one or more covering panels (51, 51') through a wireless power transmission system (57) (see Fig 7A and par. [0133]-[0136], [0142]-[0146]).  
Regarding claim 18, Carlet et al discloses the covering panel according to claim 1, wherein the signal light (1) is arranged at or close to an inductor (57C) or a capacitive plate (see Figs 6,7A and par. [0142]-[0144] disclosing the illumination device arranged close to inductor 57C via panel 51).  
Regarding claim 19, Carlet et al discloses the electrical or electronic device according to claim 13, wherein the signal light (1) is arranged at or close to an inductor (57C) or a capacitive plate (see Figs 6,7A and par. [0142]-[0144] disclosing the illumination device arranged close to inductor 57C via panel 51).  
Regarding claim 20, Carlet et al discloses the electrical or electronic device according to claim 14, wherein the signal light (1) is arranged at or close to an inductor (57C) or a capacitive plate (see Figs 6,7A and par. [0142]-[0144] disclosing the illumination device arranged close to inductor 57C via panel 51).  
.  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carlet et al US PG-Pub (2018/0156429 A1).
Regarding claim 2, Carlet et al discloses the covering panel, according to claim 1, except for wherein the signal light is arranged inside or behind at least one of the structural layers and/or the ferromagnetic layer.  
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlet et al by including wherein the signal In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Furthermore, the claimed location of the signal light does not appear to produce any unexpected results.
Examiner Note
10.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Li (US 10,323,806 B1) discloses an assembly light apparatus has a LED module, a light box, a driver box. The driver box is installed in a cavity of a ceiling via a fixing structure. The light box contains the LED module. The light box has an output opening and a back cover. The back cover has a first electrical terminal and a second electrical terminal connected to a first electrode and a second electrode of the driver box respectively. The light box and the driver box are detachably connected with a light box connector and a driver box connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836